Citation Nr: 1218493	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for arthritis of the hands, knees, and lower back has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for bilateral hearing loss and tinnitus.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Army from December 1963 to August 1972.  His service personnel records show that he served in Vietnam from November 1966 to October 1967; from February 1969 to February 1970; and from November 1970 to November 1971. They also indicate that he was awarded a Purple Heart medal.

An October 1966 physical examination noted that his ears were normal.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
/
-10
LEFT
5
-5
-5
/
5

A September 1970 physical examination noted that his ears were normal.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
/
10
LEFT
0
5
5
/
55

A July 1972 separation examination noted that his ears were normal.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On a medical history report completed pursuant to his separation examination, the Veteran reported having a history of hearing loss.  

In June 2007, the Veteran filed his present claim seeking service connection for bilateral hearing loss and tinnitus.  

In September 2007, a private audiological evaluation was conducted.  The evaluation report noted the Veteran's long standing history of bilateral hearing loss and left-sided tinnitus dating back to his military service.  The Veteran reported extensive noise and acoustic trauma exposure while in the military, including exposure to small arms, artillery and mortar fire.  An audiological examination was conducted and revealed current bilateral hearing loss as defined in 38 C.F.R. § 3.385.  The report noted an impression of mild to severe hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  The examiner then opined that the Veteran's bilateral hearing loss was as likely as not related to his military service.  In support of this opinion, the examiner noted the Veteran's extensive inservice history of combat noise exposure and acoustic trauma.  The examiner acknowledged that there was likely another factor contributing to the asymmetry and degree of hearing loss currently shown, but that a portion of it was as likely as not due to his military service.

In November 2007, a VA audiological examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The report noted the Veteran's history of exposure to excessive noise from combat actions and heavy weapons while in the service.  It also noted the Veteran's post service employment as cook, and his having denied any occupational or recreational noise exposure following his discharge.  An audiological examination was conducted and revealed current left ear hearing loss as defined in 38 C.F.R. § 3.385.  The reported concluded with diagnoses of sensorineural hearing loss in the left ear and age-normal hearing loss in the right ear.  The VA examiner then opined that the Veteran's bilateral hearing loss and tinnitus were not due to or a result of his military service.  In support of this opinion, the VA examiner noted that the left ear hearing loss documented in the Veteran's September 1970 audiological evaluation was likely a temporary threshold shift.  

A.  Bilateral Hearing Loss

The Veteran's statements are competent evidence to relate a history of noise exposure during service.  The Veteran's contentions concerning his inservice noise exposure are consistent with what is known about his term of military service.  38 U.S.C.A. § 1154(b).  Further, there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran was exposed to noise during service.

The Veteran's statements are also competent to relate a history of having difficulty hearing for many years.  In addition, the September 2007 private audiological examination establishes that he has a current bilateral hearing disability.  38 C.F.R. § 3.385.  

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board finds the September 2007 private audiological opinion to be the most probative evidence on whether a link exists between the Veteran's current hearing loss and his military service.  Significant left ear hearing loss was documented in the September 1970 physical examination.  Moreover, the Veteran complained of hearing loss on the medical history report completed at the time of his separation examination in July 1972.  

Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Tinnitus

The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau, 492 F.3d at 1372.  

In reviewing the evidence of record, the Veteran has reported a competent and credible history of inservice noise exposure, which is supported by the service records obtained.  The Veteran has also reported that this condition began during service and has existed ever since.  Finally, VA and private audiological examinations both noted the Veteran's long standing history of tinnitus. 

Based on the foregoing, there is at least an approximate balance of positive and negative evidence, and the evidence raises a reasonable doubt as to whether the Veteran's current tinnitus was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


